UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4289



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ALAN BEVERLY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:05-cr-01080-GRA-2)


Submitted:   March 21, 2008                 Decided:   April 8, 2008


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Falkner Wilkes, Greenville, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alan Beverly pled guilty to conspiracy to distribute

methamphetamine, 21 U.S.C. § 846 (2000), and was sentenced to 121

months in prison.     Beverly now appeals.        We affirm.

          Beverly     first    contends    that    his   probation    officer

improperly recommended that he be assigned one criminal history

point in connection with a July 2000 charge of driving under the

influence. Although Beverly claims that there was no “adjudication

of guilt” on that charge, see U.S. Sentencing Guidelines Manual

§ 4A1.2(a)(1) (2005), the district court relied upon a court record

showing that Beverly pled guilty to the offense.             When challenging

the district court’s reliance on information in a presentence

report, the defendant bears the burden of establishing that the

information is incorrect. United States v. Love, 124 F.3d 595, 596

(4th Cir. 1998); United States v. Terry, 916 F.2d 157, 162 (4th

Cir. 1990).   In light of the official court record establishing

that Beverly entered a guilty plea, we conclude that Beverly did

not meet his burden and that he was properly assigned one criminal

history point for the offense.

          Beverly     also    complains    that   he   did   not   receive   an

anticipated downward departure based on his substantial assistance.

Because Beverly did not raise this matter at sentencing, our review

is for plain error.    See United States v. Olano, 507 U.S. 725, 732-

37 (1993).    After carefully examining the record, we discern no


                                   - 2 -
such error in connection with this claim.       We note that the

district court did not misunderstand its authority to depart, and

any failure to depart is therefore not reviewable on appeal.    See

United States v. Bayerle, 898 F.2d 28, 30-31 (4th Cir. 1990).    We

also hold that the district court did not err in denying Beverly’s

motion for a continuance.

          We accordingly affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -